--------------------------------------------------------------------------------

Exhibit 10.28(b)


RESTATED FIRST AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT


This RESTATED FIRST AMENDMENT TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT (this
“Amendment”), is made and entered into as of September 18, 2008, by and between
VAIL RESORTS, INC. (“VRI”), and Jeffrey W. Jones (“Executive”).


RECITALS


A.           VRI and Executive entered into that certain Amended and Restated
Employment Agreement, effective September 29, 2004 (the “Original Agreement”),
as amended on September 26, 2007 (the “First Amendment”); and


B.           VRI and Executive desire to amend and restate the First Amendment
in its entirety.


NOW, THEREFORE, the parties hereto agree as follows:


1.           This Amendment restates and supersedes the First Amendment in its
entirety, and the First Amendment shall be of no further force or effect.


2.           Section 2(h) is hereby added to the Original Agreement to read as
follows:


(h)           Long Term Incentive Compensation.  So long as Executive shall be
employed by VRI on the date of the first regularly scheduled meeting of the
Board of Directors of VRI to occur after July 31, 2008 (“Grant Date”), and has
not received any notice of termination for any reason as of or prior to the
Grant Date, Executive shall be granted (the “September 2008 Grant”) a long term
incentive award having a grant value of $2,300,000, of which (1) 50% (using
VRI’s standard valuation methodology) shall be pursuant to a grant of Restricted
Stock Units (“RSUs”), and (2) 50% (using VRI’s standard valuation methodology)
shall be pursuant to a grant of Share Appreciation Rights (“SARs”), each of
which (x) shall be subject to the terms of the VRI Amended and Restated 2002
Long Term Incentive and Share Award Plan (or such successor equity compensation
plan) and the agreements provided pursuant thereto, and (y) shall vest in full
on the third anniversary of the date of grant; provided, however, that this
provision shall be of no effect in the event that a Change in Control, as
defined below, has been completed on or before the Grant Date, and only if the
effect of such Change in Control is to extinguish, exchange or convert the
common stock of VRI concurrent with the Change in Control being
effected.  Notwithstanding the terms of any other agreement or plan, none of the
vesting of the RSUs or SARs issued pursuant to the September 2008 Grant shall
accelerate in the event of a duly completed Change in Control which has been
publicly announced or completed prior to March 31, 2009 but rather shall vest
pursuant to (y) above.


For purposes of this Agreement, “Change in Control” shall mean an event or
series of events by which:


(A)  any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act, but excluding any employee benefit plan of such person or
its subsidiaries, and any person or entity acting in its capacity as trustee,
agent, or other fiduciary or administrator of any such plan) becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange Act),
directly or indirectly, of 35% or more of the equity securities of VRI entitled
to vote for members of the Board or equivalent governing body of VRI on a
fully-diluted basis; or


(B)  during any period of twenty four (24) consecutive months, a majority of the
members of the Board or other equivalent governing body of VRI cease to be
composed of individuals (1) who were members of that Board or equivalent
governing body on the first day of such period, (2) whose election or nomination
to that Board or equivalent governing body was approved by individuals referred
to in clause (1) above constituting at the time of such election or nomination
at least a majority of that Board or equivalent governing body, or (3) whose
election or nomination to that Board or other equivalent governing body was
approved by individuals referred to in clauses (1) and (2) above constituting at
the time of such election or nomination at least a majority of that Board or
equivalent governing body (excluding, in the case of both clause (2) and clause
(3), any individual whose initial nomination for, or assumption of office as, a
member of that Board or equivalent governing body occurs as a result of an
actual or threatened solicitation of proxies or consents for the election or
removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
Board); or


(C) any person or two or more persons acting in concert shall have acquired, by
contract or otherwise, control over the equity securities of VRI entitled to
vote for members of the Board or equivalent governing body of VRI on a
fully-diluted basis (and taking into account all such securities that such
person or group has the right to acquire pursuant to any option right)
representing 51% or more of the combined voting power of such securities; or


(D) VRI sells or transfers (other than by mortgage or pledge) all or
substantially all of its properties and assets to, another “person” or “group”
(as such terms are used in Sections 13(d) and 14(d) of the Exchange Act).


3.           Except as modified by this Amendment, the Original Agreement shall
remain in full force and effect.


4.           This Amendment may be executed in any number of counterparts, each
of which shall be an original, but all of which together shall constitute one
instrument.


5.           The internal laws of the State of Colorado law shall govern the
construction and enforcement of this Amendment.
[Signature Page Follows]



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day of the date first written above.




VAIL RESORTS, INC.:


By: /s/ Robert A.
Katz                                                                
Robert A. Katz, Chief Executive Officer




EXECUTIVE:
 
/s/ Jeffrey W.
Jones                                                                           
Jeffrey W. Jones



